Case: 2:18-cv-01185-EAS-EPD Doc #: 125 Filed: 08/26/19 Page: 1 of 1 PAGEID #: 806

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

KEVIN D. HARDWICK,

Plaintiff,
Case No. 2:18-cv-1185
v. CHIEF JUDGE EDMUND A. SARGUS, JR.
3M COMPANY, e¢ al,
Defendants.

ORDER

This matter has been scheduled for oral argument on August 27, 2019. The Court has
reviewed the briefing and directs counsel to focus on two specific issues on which the Court has
questions. The Court recognizes that other issues are pending not encompassed by the two issues
described below. While these issues are important and will be addressed by the Court, the parties
shall each have twenty-five minutes to address the following:

1. Does Ohio law support a claim for exposure to a potentially dangerous substance without
manifestation of medical injury or harm?
2. Ifsuch a claim exists, what remedies are available to a plaintiff?

IT IS SO ORDERED.

q- No HOP h>«<

DATE EDMUND 3. SARGUS, JR.
CHIE ITED STATES DISTRICT JUDGE
